—Carpinello, J.
Appeal from an order of the Family Court of Chemung County (O’Shea, J.), entered January 30, 1997, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 3, to adjudicate respondent a juvenile delinquent.
Respondent contends that petitioner failed to establish beyond a reasonable doubt that she engaged in conduct which, if committed by an adult, would constitute the crime of robbery in the second degree (see, Family Ct Act § 342.2 [2]). Testimony at the fact-finding hearing disclosed that the 12-year-old victim and a companion were approached on the street by respondent and several other girls on the evening of September 21, 1996. Respondent requested the victim to disclose the contents of a shopping bag she was carrying. After the victim complied with the request by opening the bag “just a little”, respondent, along with at least one other girl, grabbed it. The victim’s attempts to resist were unsuccessful and the bag was torn away from her (see, Matter of Jamal M., 187 AD2d 654, 655). The victim then ran home and requested her older sister to call the police. Respondent and her cohorts proceeded to seize the contents of the bag, which were then all over the sidewalk. Subsequent requests that these items be returned were refused.
While respondent denied any direct participation in the incident, we note that Family Court serves as the trier of fact and its credibility determinations are to be accorded great weight (see, Matter of Robert R., 238 AD2d 426; Matter of Gaylord II., 106 AD2d 823, 824-825). Conferring the appropriate deference to Family Court’s resolution of the conflicting testimony and viewing the evidence in the light most favorable to petitioner (see, id.), we are satisfied that respondent’s guilt was established beyond a reasonable doubt (see, Penal Law § 160.10 [1]; Matter of Charmaine J., 236 AD2d 474; Matter of Jamal M., supra; see generally, Matter of Brian D., 237 AD2d 355; Matter of Robert L., 233 AD2d 238).
Mikoll, J. P., Crew III, Yesawich Jr. and Spain, JJ., concur. Ordered that the order is affirmed, without costs.